Case 1:17-cr-00101-LEK Document 806 Filed 01/25/20 Page 1 of 2   PageID #: 7064




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “SWORN
          Plaintiff,                   MOTION TO DISMISS;”
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


              DEFENDANT’S “SWORN MOTION TO DISMISS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “SWORN MOTION TO DISMISS;”

   Declaration of Counsel, Exhibit “A” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 806 Filed 01/25/20 Page 2 of 2   PageID #: 7065




      Dated: January 25, 2020.



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
